Citation Nr: 1812546	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970, to include service in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his June 2011 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  He later withdrew such hearing request in an August 2016 correspondence.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 

In October 2016, the Board remanded the claim for additional development. 

In October 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2017).  A response was provided in December 2017.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is the result of noise exposure during active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis 

The Veteran maintains that he has bilateral hearing loss as result of in-service noise exposure.  Specifically, he contends that he was exposed to noise during combat experiences while serving in the Republic of Vietnam as a "gunner" and that the resulting hearing loss has continued since service.  See May 2010 Claim.  

There is no question the Veteran has a current bilateral hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  See July 2010 VA examination report.  

The Veteran's personnel records document that he served in the Republic of Vietnam and that his military occupation specialty (MOS) included assignments as an armor crewman and a gunner during service.  See Record of Assignments.  As the Veteran is competent to assert having experienced in-service acoustic trauma, and such exposure would be consistent with the circumstances of his service, the Board finds his report of in-service noise exposure to be credible.  See 38 U.S.C. § 1154.  

Service treatment records do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes during service, although they indicate positive threshold shifts in hearing upon separation.  

Of note, it is unclear whether the Veteran's thresholds at his entrance were recorded using the American Standards Association (ASA) units or International Standards Organization-American National Institute (ISO-ANSI) units.  It is clear that the Veteran's thresholds upon separation were recorded using ISO-ANSI units, as documented in his June 1970 separation examination report.  Given this ambiguity, the Board has considered the recorded metrics contained in the Veteran's October 1967 entrance examination report under both ASA and ISO standards, relying on the unit measurements most favorable to the Veteran's appeal, which in this case would be the ISO-ANSI standard.  Assuming the ISO standard was used upon entrance, no conversion from the originally recorded findings in his entrance examination report is necessary.

The audiological examination reports conducted during the Veteran's service reveal the following findings: 

October 1967 upon enlistment 

Puretone Threshold (ISO)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-5
-10
-10
No result
-5
Left Ear
10
-5
-10
No result
 0

June 1970 upon separation 

Puretone Threshold (ISO)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
No result 
0
Left Ear
0
0
0
No result
0

As noted above, post-service clinical records document that the Veteran has current bilateral hearing to an extent recognized as a disability loss for VA purposes under 38 C.F.R. § 3.385. See, e.g., July 2010 VA examination report.  

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

A number of medical opinions were obtained to address the nexus element.  In this regard, a July 2010 VA examiner rendered a negative nexus opinion given that the Veteran had "normal hearing" bilaterally and there was no evidence of standard threshold shift during service.  Likewise, a December 2016 Disability Benefits Questionnaire (DBQ) examiner answered in the negative as to the nexus elements for the claimed bilateral hearing loss given that there was no evidence of "a STS (standard threshold shift) in either ear at separation."  In support, the December 2016 examiner added that there was "insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  In a March 2017 addendum opinion, the December 2016 examiner clarified that comparison of audiometric test results upon enlistment and separation "[did] not indicate improved hearing" at the Veteran's separation from service, although such threshold shifts were still insufficient to establish the in-service noise exposure as the onset of the Veteran's current bilateral hearing loss. 

The December 2017 VHA specialist, Dr. J.F., who is the Chief of Otolaryngology Service at a medical facility, provided a positive nexus opinion as to the claimed bilateral hearing loss.  Dr. J.F. explained that the Veteran's audiometric testing results during service "suggest excellent hearing on his entrance exam" and that     ". . . on his exit exam he had 0dB scores which would suggest that the hearing worsened."  In this regard, Dr. J.F. explained that a zero decibel score suggested a worse hearing than a negative decibel score did.  In sum, "[g]iven the constellation of a threshold shift for the worse and a history of acoustic trauma," the VHA specialist concluded that "it is as likely as not that the [Veteran's] sensorineural hearing loss had its etiological basis in the acoustic exposures he had during the military which are well known to be causative agents of hearing loss."  

The December 2017 VHA opinion serves to link the Veteran's current bilateral hearing loss disability to his noise exposure during service.  As discussed above, the December 2017 VHA opinion was clearly based on a full consideration of the record and was supported by a complete rationale.  Therefore, in light of the VHA examiner's opinion and her significant expertise in otolaryngology, and the Veteran's competent and credible reports of continuity of hearing loss symptomatology, the Board finds the evidence of record is at the very least, in relative equipoise as to whether his current bilateral hearing loss had its onset during service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 



ORDER

Service connection for a bilateral hearing loss disability is granted. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


